Locher, J.,
concurring in judgment only. I recognize that the instant case does not involve any claim for exemption of the property in question under R.C. 5709.12 as a “* * * home for the aged, as defined in section 5701.13 of the Revised Code * * However, I also recognize that the average age of the residents at Cogswell Hall is between seventy-eight and eighty years.
Thus, I concur separately for the reasons expressed in my concurrence in part and dissent in part in Ohio Presbyterian Homes v. Kinney (1984), 9 Ohio St. 3d 90, 96, 9 OBR 319, 324, 459 N.E.2d 500, 505. I once again strongly urge the legislature to weigh the results of today’s decision against the contributions of this state’s senior citizens and remedy the technicalities that negate the debt we owe to them.
Wright, J., concurs in the foregoing opinion.